 444DECISIONSOF NATIONALLABOR RELATIONS BOARDBaumanChevrolet,Inc.andPaulA. Keyes. Case 6-CA-5071Trial Examiner as modified herein.'May 20, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn January 4, 1971, Trial Examiner Melvin J.Welles issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter the Re-spondent filed exceptions to the Decision and a brief insupport thereof; the General Counsel filed limited ex-ceptions to, as well as a brief in support of, the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions,' and recommendations of the'Contrary to the Trial Examiner, we find, in agreement with the General'Counsel's exceptions, that the promises made by Respondent on June 5,1970, to change "house deals" and work schedules were made in order todiscourage union membership in violation of Section 8(a)(1) The TrialExaminer found the General Counsel had not met his burden of proof in thisregard because the complaint alleged Baldwin "promised employees benefitsif they did not select the union" and the evidence failed to reveal that thechange in "house deals" and work schedules announced by Baldwin at theJune 5 sales meeting was in any way contingent upon the employees reject-ing the UnionAt the hearing the Respondent, after the General Counsel had presentedhis case, moved to dismiss the entire complaint At the Trial Examiner'srequest the General Counsel explained his position on this particular allega-tionThe Trial Examiner in denying Respondent's motion to dismiss madespecific reference to this allegation Although forewarned the Respondentoffered no evidence on this or, in fact, any other 8(a)(1) allegation There-fore, the General Counsel's evidence with respect to Respondent's alleged8(a)(1) conduct stands unrefutedThe promises were made at a sales meeting on the morning following theonly union meeting held by the employees The Trial Examiner found theunion meeting was under surveillance by the Respondent in violation of8(a)(1)The Trial Examiner also found that Respondent violated 8(a)(1)when on the day of the union meeting Respondent had advised on employeenot to attend the union meeting and threatened that the plant would beclosed if the Union came in At the sales meeting, during which the benefitswere promised, Respondent informed certain employees they had beenobserved at the union meeting on the previous evening In these circum-stances, we believe it is reasonable to conclude that the promises were madein order to discourage union membership in violation of 8(a)(1), there wasno evidence to the contraryIThese findings and conclusions are based, in part, upon credibility reso-lutions to which the Respondent has excepted, alleging that the Trial Exam-iner was biased and prejudiced After a careful review of the record weconclude that the Trial Examiner's credibility findings are not contrary to190 NLRB No. 85ADDITIONAL CONCLUSION OF LAWBy promising its employees benefits in order to dis-courage union membershipand activity,Respondenthas engaged in unfair labor practices within the mean-ing of Section8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified herein and hereby or-ders that Bauman Chevrolet, Inc., Pittsburgh, Pennsyl-vania, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's recom-mended Order, as so modified:1. Insert the following as paragraph 1(d) and reletterthe following paragraph accordingly:"(d) Promising employees benefits in order to dis-courage union membership or activity."2.Substitute the attached Appendix for the TrialExaminer's Appendix.the clear preponderance of relevant evidence. Accordingly, we find no basisfor disturbing those findings and reject the charge of bias and prejudice onthe part of the Trial ExaminerStandard Dry Wall Products, Inc,91 NLRB544, enfd 188 F 2d 362 (CA 3)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence the National Labor RelationsBoard has found that we, Bauman Chevrolet, Inc., vi-olated the law and has ordered us to post this notice.WE WILL NOT discharge any employee for sup-porting the Machinists Union or any other union.WE WILL NOT threaten to close our business ifthe employees choose a union to represent them.WE WILL NOT Spy upon union meetings of ouremployees or tell our employees we have spiedupon them.WE WILL NOT promise you benefits in order todiscourage union membership or activity.WE WILL NOT punish you in any way for sup-porting the Machinists Union or any other union.WE WILL pay Paul A. Keyes for the wages helost when we fired him. BAUMAN CHEVROLET445BAUMAN CHEVROLET,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1536 FederalBuilding,1000 Liberty Avenue,Pittsburgh, Pennsylvania 15222, Telephone 412-644-2977.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner- This case was heardat Pittsburgh, Pennsylvania, on October 13 and 14, 1970,based on a charge filed June 16, 1970, and a complaint issuedAugust 28, 1970. The complaintallegesthatRespondentviolated Section 8(a)(1) and (3) of the Act. Respondent filedan answer denying that it violated the Act. Counsel for theGeneral Counsel and for the Respondent filed briefs.Upon the entire record in the case, including my observa-tion of the witness, I make the following.FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation, is engaged in thesale and servicing of new and used automobiles at its placeof business in Wilkinsburg, Pennsylvania Its gross incomeduring the year preceding issuance of the complaint exceeded$500,000, and during the same period, it received goodsvalued in excess of $50,000 from outside Pennsylvania I findthat Respondent is engaged in commerce within the meaningof the Act.IITHE LABORORGANIZATION INVOLVEDInternationalAssociation of Machinists and AerospaceWorkers, District Lodge No. 1060,AFL-CIO,herein calledthe Union,admits employees to membership,and bargainswith employers over wages, hours, and working conditions.I find that it is a labor organization within the meaning ofSection2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The FactsOn June 4, 1970, Paul A. Keyes, a used-car salesman forRespondent, telephoned Union Business Representative TedBold about the possiblity of the Union's organizing the Com-pany's salesmen. A meeting was arranged, and Keyes spoketo seven othersalesmen, all of whom said they would attendthe meeting. Keyes and four of the seven, Casteel, Manteris,Neely, and Schempp, did attend the meeting held thatevening at the Park Tavern. The other three salesmen towhom Keyes had spoken, Devereaux, Ellwood, and Frame,did not attend the meeting. Respondent's vice president,Jerry Nuzum, spoke with Schempp before the latter left forthe meeting. He told Schempp he did not think Schemppwould go to a union meeting,that Mr.Bauman was"opposedto these unions," and "if there was a union in the plant therewas a possibility of the place being closed."'At the time of the union meeting, salesman Casteel sawused-car manager,Ray Baldwin,and new-car manager, RegeFeddish, driving by the Park Tavern.'The next morning, June 5, at a salesmen's meeting, Bald-win mentioned to salesmen that he had observed them at themeeting the night before, that he knew where they had been,and that Casteel had been surprised to see Baldwin and Fed-dish the night before.' At the meeting, Baldwin told the sales-men that "house deals"' would thereafter be split among allthe salesmen, rather than only a few, and that there would benew "time off' schedules for the used-car salesmen.Therewas a regular salesmen'smeeting on June10, 1970,which Keyes apparently did not attendat all IThe next day,June 11, Keyes reported to work at about 9:15 a.m. He wasthen called into Ray Baldwin's office by Vice PresidentNuzum. Nuzum told Keyes that starting time was 9 o'clock.Keyes' and Nuzum's versions of the ensuing colloquy thenpart company in some respects. According to Keyes, Nuzumsaid "When I hired you, I warned you that if you were everlate that you would be fired;" Keyes said "You never saidanything like that," and that othersalesmenconstantly comein late; then Nuzum told Keyes to turn in his keys, that hewas discharged. Nuzum's version has Nuzum saying thatother salesmen were complaining about Keyes'coming inlate,when they were not permitted to do so, that Keyesreplied, "I don't want to take this shit, if you are looking foran excuse to fire me, then go ahead and fire me." Nuzum thensaid that they were trying to keep him, that they had "manyexcuses" to fire him every week if they wanted to, that "if youdon't like it here, you can turn in your keys." Keyes, accord-ing to Nuzum, then threw his keys on the desk, and walkedout the door.Keyes was originally employed by Respondent in Septem-ber 1968. He worked then for about 2Y, months and quit. Heworked for Bauman again for three different periods in 1969,the last one ending about November, when he was fired byBaldwin. His most recent period of employment began aboutJanuary 15, 1970, and ended with the incident of June 11,1970, described above. His return to the Company in January1970 occurred when Nuzum asked him to come back to workwhen Keyes was visiting another salesman at Bauman'spremises.Nuzum testified on behalf of Respondent, but was not asked about thisconversationNeither Baldwin nor Feddish testified Respondent denied that Baldwinisa supervisorThe uncontradicted evidence shows that as used-carmanager, Baldwin directs the work of the six used-car salesmen, all of whomreport to him, that he hires andfires salesmen,approves their requests fortime off, and conducts, sometimes jointly with Vice President Nuzum, meet-ings of the salesmen These facts plainly establish Baldwin's status as asupervisor within the meaning of Section 2(11) of the Act There is neitheran allegation as to Feddish, nor testimony concerning his functions, so Imade no finding as to his supervisory statusBased on the testimony of Neely, Schempp, Casteel, and Manteris Asnoted, Baldwin did not testifyCars sold by the managerThe record is somewhat confusing At one point Keyes said he attendeda meeting on June 10, describing some of the events of the meeting Subse-quently, counsel seemed to assume, and Keyes confirmed with an "I don'tbelieve so," that he was not at the June 10 meeting 446DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Conclusions1.The 8(a)(1) violationThe uncontradicted facts establish that Respondent vi-olated Section 8(a)(1) by Vice President Nuzum's threat toclose the plant if a union came in; by Supervisor Baldwin'sstatements to employees that he had observed them at unionmeetings and by-the actual observation of the union meetingby Baldwin, which, since it was not explained in any way byRespondent, I find to be surveillance. The complaint alsoalleged as violative of Section 8(a)(1) that Baldwin "promisedemployees benefits if they did not select the Union." Theevidence of a change in the distribution of "house deals" andin work schedules announced by Baldwin on June 5, were notin any way contingent upon employees rejecting the Union,and were apparently put into immediate effect. I do not there-fore regard the complaint's allegations-in this respect as hav-ing been proved by a preponderance of the evidence.2.The 8(a)(3) violationOf the six employees who testified on behalf of the GeneralCounsel and the five employees and Vice President Nuzumwho testified on behalf of Respondent, only one, employeeGordon Ellwood, testified that anyone had been fired forcoming in late. Respondent, in its brief to me, states as fol-lows:Mr. Ellwood further testified that coming in early as apenalty, for being late was a rule established by thesalesmen, and that, in fact, he knew of two salesmen, JoeHubert and Dick Smithton, who had been fired for com-ing to work late.'Although Respondent's principal argument is that Keyeswas not fired, but quit, Respondent does argue that the recordwould not support the contention that Keyes was fired forunion activities. Its argument, essentially, is that althoughfive salesmen participated in union activities, and signed un-ion cards, only one, Keyes, was fired (if he was), that Keyeswas the top producer of the five and "it would be ridiculousto assume that not only did we fire a man for Union activities,but that we would pick out the one who would be the mostfinancially advantageous to us to discharge and keep theother four poorer salesmen on the payroll." Respondent doesnot, in this summation, again refer to the Ellwood testimonyFurthermore, Nuzum was not asked, and did not mention,any firings in the part for coming in late, nor did any otheremployee so testify.'In these circumstances, I cannot credit Ellwood's unsup-ported statement to that effect, particularly as Respondentdoes not appear to rely upon it, presented no records to showany such discharges, and did not elecit any testimony alongthese lines from Nuzum, and because the tenor of the tes-timony of the other witnesses asked about lateness or the rulewas to the contraryI am satisfied that Keyes was fired rather than quit. Keyes'testimony, as noted above, was that Nuzum told him to "turnmy keys in, I was discharged"; Nuzum's that he told Keyes,"if you don't like it here you can turn in your keys." Evenaccepting Nuzum's version of the discussion, the circum-stances make it clear that at most Keyes was taking a "youcan't fire me, I quit" position. That Nuzum's "if you don'tlike it here," was rhetorical, and the "turn in your keys" acommand, is evident from the fact that just before the termi-'The testimony was that the two salesmen left (later clarified as "werefired") "on account of not obeying our policy "'The testimony of the other witnesses was rather to the effect thatlateness was prevalent, with no one having been fired therefornation meeting Nuzum called Respondent's attorney to askhis advice, and followed that advice Although there is noth-ing in the record to show what the advice was, I cannotbelieve that Nuzum called for advice, and received it, to theeffect that he should mildly suggest that if Keyes were un-happy, he was free to quit. Indeed, even the words "if youdon't like it here, turn in your keys," given the proper inton-ation, could be as peremptory as "get out."As noted, Respondent defends, assuming a dischargerather than a "quit," on the ground that Keyes was late onJune 11, 1970.8 I am convinced that this was not the reason.In the first place, the testimony of Respondent's own wit-nesses establishes that Keyes was an habitually tardy em-ployee. This is not to say that Respondent's previous failuresto discharge Keyes for lateness estopped it from doing so onJune 11, but when the only additional factor at the time ofthe discharge is Keyes' union activity, it is a reasonable infer-ence that the latter motivated the discharge.As noted, Respondent argues in its brief to me that it wouldhardly discharge (one of) its top salesmen producers for unionactivity,while keeping others with lower sales records alsoknown to have engaged in union activity. I find this argumentsingularly unpersuasive. Indeed, it seems much more likelythat the top salesman could survive after coming in 15 mi-nutes late whereas he might not (and in this instance did not)survive after having been instrumental in bringing the Unionin to organize the other salesmen. Had Keyes been the Com-pany's poorest salesman, and come in late, the inference thathe was discharged for contemporaneous union activity wouldbe much less apparent. I would not be surprised if this werethe first time a company had defended a discharge on theground of the dischargee's competence I find, for these rea-sons, that Respondent discharged Keyes because of his unionactivities, in violation of Section 8(a)(3) and (1) of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Bauman Chevrolet,Inc., is an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2 International Association of Machinists and AerospaceWorkers,District LodgeNo 1060, AFL-CIO,isa labororganization within the meaning of Section 2(5) of the Act.3.By giving its employees the impression that their unionactivitieswere under surveillance,by engaging in surveil-lance, and by threatening to close its business if the employeesselected the Union as their bargaining representative, Re-spondent has engaged in unfair labor practices within themeaning of Section8(a)(1) of the Act.4.By dischargingPaul A.Keyes because of his unionactivity,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Although there is much testimony in the record about a rule originallyinstituted by the employees themselves that anyone coming in late, or,apparently,missing one of the regular Monday, Wednesday and Fridaysalesmen's meetingshad to come in a half hour early for three consecutivedays thereafter, Nuzum's own testimony was that he said to Keyes whenKeyes came in at 9 15 a in on June 11, "starting time [is] 9 o'clock " It isthus plain that the rule about reporting early had nothing to do with the June11 event BAUMAN CHEVROLET447THE REMEDYHaving found that Respondent violated Section 8(a)(1) ofthe Act,I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate thepolicies ofthe Act.Having found that Respondent discriminatorily dis-charged Paul A. Keyes on June 11, 1970, I shall recommendthat it make him whole for any loss of earnings he may havesuffered from the time of his discharge to the date Respond-ent offered to reinstate him s Backpay is to be computed inaccordance with the formulae setforth inFW. WoolworthCompany,90 NLRB 289, andIsis Plumbing&Heating Co.,138 NLRB 716.The nature of the unfair labor practices found,and Re-spondent's previous violations of the Act(Bauman Chevrolet,Inc.,173NLRB No 78)require, in my opinion,that it beordered to cease and desist from infringing in any other man-ner upon the rights of its employees guaranteed in Section 7of theAct.N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532, 536(C.A. 4).Upon the foregoing findings of fact, conclusions of law, andthe entire record,and pursuant to Section10(c) of the Act,I hereby issue the following recommended:10ORDERRespondent, Bauman Chevrolet, Inc., its officers, agents,successors, and assigns, shall.1.Cease and desist from:(a) Discouraging membership in International Associationof Machinists and Aerospace Workers, District Lodge No.1060,AFL-CIO, or any other labor organization, by dis-charging or in any other manner discriminating against em-ployees in regard to their hire or tenure of employment or anyterms or conditions of employment.'As Respondent made such an offer at the hearing, General Counsel doesnot request a reinstatement order now10In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of theRules and Regulations,be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes(b) Threatening to close the business if the employees selecta union to represent them.(c) Engaging in, and creating the impression thatit is en-gagingin, surveillance of the employees' union activities.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights under Sec-tion 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act..(a)Make Paul A Keyes whole for any loss of pay sufferedby reason of his discharge in themannerset forth in thesection hereof entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of therecommended Order.(c) Post at its plant at Wilkinsburg, Pennsylvania, copiesof the attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 6, after being duly signed by the Respondent's represent-ative, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 6, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "